 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSMI Steel,Inc.andUnited Steelworkers of AmericaCase 10-CA-2123930 September 1987DECISION AND ORDERBY MEMBERSJOHANSEN,BABSON, ANDSTEPHENSOn 12 January 1987 Administrative Law JudgeRobert A. Gritta issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings,' andiThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findingsThe Respondent has excepted to the judge's conclusion that employeePrestonRiedlinger'sprior felony convictions, introduced by the Re-spondent to impeach Riedlinger's credibility,were "too remote"to affecthis current veracity At the hearing,Riedlinger testified as to the convic-tions and as to his subsequent parole and pardon by the State of Alabamaand he was asked to bring copies of parole and pardon documents relat-ing to these convictionsNo furtherrequests were made for these docu-ments at the hearing In its brief to the judge, the Respondent attackedRiedlinger's credibility based on the convictions themselves and on Ried-linger's failure to present the documents supporting his testimony that hehad received a parole and pardon In response,the General Counsel fileda motion, to the judge,with a supporting affidavit and exhibits,to reopenthe record for admission into evidence of Riedlinger's parole and rehabili-tation documents,which indicate that the State of Alabama issued Ried-linger a "Certificate of Restoration of Civil and Political Rightr" on 14April 1982 In an affidavit attached to the motion,Riedlinger stated thathe had brought the documents to the hearing the next day but that noone asked him for them The motion was served on the Respondent andwas unopposed The judge did not rule on the posthearing motion or dis-cuss it in his decision Although the General Counsel has not excepted tothe judge's failure to dispose of the motion,we think it appropriate torule on it in light of the Respondent's exceptions to the judge's credibilityrulings.Accordingly,the General Counsel's motion is granted and the af-fidavit and exhibits are received into the recordSec. 101 10(a) of the Board'sRules and Regulations states that "[t]herules of evidence applicable in the district courts of the United Statesunder the Rules of Civil Procedure adopted by the Supreme Court are,so far as practicable,controlling"Rule 609(c)(1) of the Federal Rules ofEvidence states that evidence of prior convictions is inadmissible toattack credibility whenthe conviction has been the subject of a pardon, annulment,certifi-cate of rehabilitation,or other equivalent procedure based on a sub-stantial showing of rehabilation and the witness has not been con-victed of a subsequent crimeThe Respondent failed to introduce any evidence that Riedlinger hadbeen convicted of a felony since the State restored his civil and politicalrights and Riedlinger testified without contradiction that he has not beencharged with any felonies since the restoration of his rights Accordingly,we rule that evidence of the felony convictions subject to the 1982 resto-ration of rights is inadmissible to impeach Riedlinger's credibilityThe Respondent contends that the judge's credibility resolution demon-strated a "prejudiced predisposition"against its arguments On a carefulexamination of the judge's decision and of the entire record,we are satis-fied that these contentions are without meritconclusions to the extent consistent with this Deci-sion and Order, to modify the remedy,2 and toadopt the recommended Order as modified.1.The judge found that the Respondent'sgeneralmanager,DolphMorrison, violated Section 8(a)(1)of the Act by threatening employees that the Re-spondent's"open-door policy" would no longerexist if the employees voted to unionize the plant.3The Board has held that an employer does not vio-late the Act by informing employees that unioniza-tionwill bring about"a change in the manner inwhich employer and employee deal with eachother,"Tri-Cast, Inc.,274 NLRB 377 (1985), or bystatements informing employees of a "loss of accesstomanagement."Koons Ford of Annapolis,282NLRB 506 (1986).AssessingMorrison's statementin light of these cases,we conclude that his state-ment did not constitute an unlawful threat. Ac-cordingly,we dismiss this allegation of the com-plaint.2.The judge at one point in his decision foundthatWorks Manager Slay violated Section 8(a)(1)of the Act at a meeting on 20 September 1985 bythreatening employees with discharge.We agreethat Slay's remark that he had been informed that"some of his good employees are being intimidatedand harassed by a few bad employees and this isgoing to stop today" violated Section 8(a)(1) of theAct.We conclude, however, that Slay's remark, asalleged in the complaint and as setforth in thejudge's conclusions of law, constituted a threat ofreprisal rather than a specific threat of discharge.3.The Respondent has excepted to that part ofthe judge's recommended Order, which directs itto cease and desist from "prohibiting employeesfrom leaving their work areas without permissioncontrary to past practices." The Respondent con-tends that this language does not take into accountthe "practicalities of safety in a dangerous work-place." The judge found that the Respondent's im-plementation of its written rule requiring employ-ees to receive permission before leaving their workarea was impermissibly motivated by its intent "tostifle communications about the Union among its2In accordance with our decisioninNew Horizons forthe Retarded,283 NLRB 1173 (1987), interest on and after I January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26 US C. §6621 Interest onamounts accrued prior to l January1987 (the effectivedate of the 1986amendmentto 26 U S.C § 6621)shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)8The judge's decision misquotesthe text ofMorrison's speech as it ap-pears in the record Morrison stated thatYou would notbe permitted to take advantage of an opportunityto come allthe way to my front officeand sit down and talk to me,because you would be prevented from doing that under the contractthat you would be [sic] a participating member withthe Union Youwould be lockedinto the acts and the decisions of an executive com-mittee of a Union286 NLRB No. 26 SMI STEELemployees."We agree with the Respondent thatthe judge's recommended Order, as written, mightrestrict future lawfully motivated changes in theRespondent's practices regarding permission toleave the work area. Accordingly, and in light ofhis fording, we will modify the judge's recommend-ed Order to require the Respondent to cease anddesist from discriminatory enforcement of its ruleregarding leaving the work area with the purposeof restricting employees in the exercise of theirSection 7 rights.4ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, SMI Steel, Inc., Birmingham, Alabama,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Order as modified.1.Substitute the following for paragraph 1(c)."(c)Discriminatorily enforcing our rule regard-ing leaving the work area without permission inorder to restrict employees in the exercise of theirSection 7 rights."2.Substitute the attached notice for that of theadministrative law judge.4The judgefound that the Respondent"s rule against unauthorizedpostings within the plant violated Sec 8(a)(1) of the Act Thisviolationwas neither alleged in the complaint nor fully litigated at the hearingAccordingly, we reversethe judge's finding.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National ]Labor Relations Actand has ordered us to post and abide by thisnotice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assistany unionTo bargain collectively throughrepresenta-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engagein any of theseprotected concerted activities.WE WILL NOT threaten employees withreprisalsfor engaging in union activities.275WE WILL NOT maintain or enforce our presentrule against distribution of literature on companyproperty.WE WILL NOT discriminatorily enforce our ruleregarding leavingtheworkareawithout permis-sion in order to restrict employees in the exerciseof their Section 7 rights.WE WILL NOTissue written warnings to our em-ployees based on our no-solicitation rule for dis-criminatoryreasons.WE WILL NOT discharge our employees for pre-textual and discriminatory reasons.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer James Armstrong and PrestonRiedlinger immediate and full reinstatement to theirformer jobs from which they were discharged on28 September 1985, or, if those jobs no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights orprivileges previously enjoyed and WE WILL makethem whole for any loss of earnings and other ben-efits resulting from their discharge, less any net in-terim earnings, plus interest.WE WILL notifyJamesArmstrong and PrestonRiedlingerthatwe have removed from our filesany reference to their warnings and discharges andthat the discharges and warnings will not be usedagainst them in any way.SMI STEEL, INC.A. Leslie Unger, Esq.,for the General Counsel.FrankManitzas,Esq., J. Joe Harris, Esq., and Leslie SeligByrd, Esq.,of San Antonio, Texas, for the Respondent.DECISIONSTATEMENT OF THE CASEROBERTA. GRITTA,Administrative Law Judge. Thiscasewas tried before me on 6 and 7 February and 4March 1986 in Birmingham,Alabama,based on a chargefiled by United Steelworkers of America(the Union) on30 September 1985 and a complaint issued by the Re-gional Director for Region 10 of the National Labor Re-lations Board on 14 November 1985.1The complaint al-leged that SMI Steel, Inc. (Respondent)violated Section8(a)(1) and(3) of the Act by interrogating, threatening,and making promises to its employees,and by discrimin-atorilydisciplining and discharging employees.Respond-ent's timely answer denied the commission of any unfairlabor practices.All parties hereto were afforded full opportunity to beheard, to examine and cross-examine witnesses,to intro-iAll datesare in 1985 unlessotherwise specified 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDduce evidence, and to argue orally. Briefs were submit-ted by General Counsel and Respondent on 12 May1985. Both briefs were considered.On the entire record in this case and from my observa-tion of the witnesses and their demeanor on the witnessstand, and on substantive, reliable evidence consideredalong with the consistency and inherent probability oftestimony, I make the followingFINDINGS OF FACTI.JURISDICTION AND STATUS OF LABORORGANIZATION-PRELIMINARY CONCLUSIONS OF LAWThe complaintalleges,Respondent admits, and I findthat SMI Steel,Inc. isan Alabama corporationengagedin the manufacture of steel products in Birmingham, Ala-bama. Jurisdictionisnot in issue.SMI Steel, Inc., in thepast 12 months, in the course and conduct of its businessoperations, shipped products from itsBirminghamfacili-ty valued in excess of $50,000 directly to points locatedoutside the State of Alabama. I conclude and find thatSMI Steel, Inc. is an employerengaged incommerce andin operations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.The complaintalleges,Respondent admits, and I con-clude and find that the Union is a labor organizationwithin themeaningof Section 2(5) of the Act.II.BUSINESS OF RESPONDENTSMI Steel, Inc. is a mini-steel mill that utilizes scrapsteel as its raw material. The scrap steel is melted andcast into intermediate structural angles, channels, rounds,and flats. Production began 8 March 1984 and has con-tinued to the present. Approximately 400 employeescomprise the work force at SMI. The admitted supervi-sory hierarchy consists of. Dolph Morrison, general man-ager;Gerald Slay, works manager; David Lundy, meltshop superintendent; Danny Eaddy, melter; Sam Allen,casting foreman; John Michael Holcomb, personnel di-rector; Phil Seidenberger, assistant works manager; andWilliam Johnson, maintenance superintendent.III.THE ALLEGED UNFAIR LABOR PRACTICESThe alleged violationsemanatefrom events beginningwith the Union's organizationaldrive in September 1985.Pertinent testimony of witnesses is recounted below.David F. Lundy testified he is melt shop superintend-ent.The melt shop is composed of the furnacearea andthe castingarea.The melt shop has regular weekly crewmeetingsof each of its four crews. Additionally, a crewselects two representatives to attend the monthly worksmanager'smeeting.One representative from the furnacearea,the other from thecasting area.The chosen repre-sentatives for any given month come from only one ofthe four crews and the selection alternates between thefour crews. Prior to the monthly meeting a notice isposted containing the names of each department's chosenrepresentative.Lundy was present in Slay's office 20 September whenArmstrong and Riedlinger were brought in. Following acrew meeting that morning Lundy took both to Slay'soffice.Riedlinger asked that the meetings be held sepa-rately so Armstrong went in first. Seidenberger and MikeHolcombe were also present. Slay told Armstrong hehad numerous complaints of Armstrong's union solicita-tion and in some cases to the extent of harassment of em-ployees. Slay told Armstrong that employees had theright to carry on union activities at certain times and cer-tain places, but not in work areas during worktime. Slaywarned Armstrong that any repetition of the union activ-itywould mean further discipline up to and includingdischarge. Slay asked Armstrong if he understood and ifhe had anything to say. Armstrong replied that he under-stood the situation and left the office.Riedlinger was then summoned to Slay's office. Slaytold Riedlinger that employees had complained about hisunion solicitations during worktime. Slay advised Ried-linger that he could engage in union activity during non-work time in nonworking areas of the plant specificallymentioningthe lunchroom. He further advised Reid-linger that any continuation of such activities wouldresult in further discipline to the point of discharge. Slayhanded a written directive to Riedlinger, which con-tained what Slay had said. Riedlinger read it, initialed it,and handed it back to Slay. Slay did not ask if any otheremployees were involved in the union activity. Reid-lingerwanted to discuss several personnel matters soSlay closed the meeting on union activities and said hewould now hear the personnel complaints. After Slay ex-plained the rules involved in the personnel complaints,Riedlinger said he understood the rules. Riedlingeradded that he had been involved in union activities up tothat point, but from then on he would no longer involvehimself in union activities. Rather he would work strong-er to see that the Union did not come into SMI. Slaytold Riedlinger that if no more problems occurred in thenext 6 months he would give the directive to Riedlingerto tear up.During September Lundy on several occasions toldthe crews that they were not to leave their work areaswithout permission of their supervisor. This was the firstexplanation of the rule to the employees.On 26 September a plantwide meeting was held in thelunchroom chaired by Gerald Slay. Following theplantwide meeting Phil Seidenberger told Lundy that inview of the disgruntlement on the day crew an addition-al representative should be selected from their ranks toattend the worksmanager'smeeting. Lundy called a spe-cialcrew meeting. Danny Eaddy's furnace crew andSam Allen's casting crew were in attendance. Lundyopened the meeting with the announcement that sincethere were problems with the two crews an additionalrepresentativewould be selected to attend the worksmanager's meeting. Preston Riedlinger was nominatedand selected by the employees. Shortly thereafter, Per-sonnelDirectorMike Holcombe and Assistant WorksManager Phil Seidenberger came into the meeting.Lundy informed them of the additional selection of arepresentative to the works manager's meeting and Sei-denberger said the established format should not bechanged. If anyone on the crew wanted something spe-cialbrought up at the works manager's meeting, the SMI STEEL277elected representatives,Mark Tanner or Joe Kimberly,could handle itOn 28 September early in the shift, Dan Eaddy themelter, reported to Lundy that Riedlinger had worn aunion shirt that day and told Eaddy he was the unionrepresentative intent on organizing the plant. In addition,Eaddy reported that Riedlinger had brought a briefcaseto work that day.During the morning the transfer car had broken down,necessitating putting a furnace heat on hold. Without thetransfer car the ladle could not be transported from thefurnace to the casting tower and if the ladle could not bemoved, the furnace could not be emptied. After thetransfer car was repaired and the furnace tapped, workreturned to normal. At this time Eaddy reported toLundy that Ken Crawford had asked if union buttonswere the same as literature because Riedlinger and Arm-strong had exchanged union buttons in the control roomthatmorning. Lundy found Crawford in the lunchroomand informed him that Eaddy had reported the earlierconversation with him. Lundy asked Crawford what hadhappened. Crawford said that during the delay of theheat that morning while he and Riedlinger were in thecontrol room Armstrong came in. Riedlinger took ahandful of union buttons from his briefcase and gavethem to Armstrong telling him to pass them out to em-ployees. Riedlinger said he and another employee weretomeet in the parking lot after work to pass out unionliterature.Riedlinger then handed some newspaper mate-rial to Crawford, saying he could read it tonight athome. Crawford did not take the material telling Ried-linger that he already had such material. Armstrong leftthe control room at this time. Later Lundy went to thecontrol room and explained to Riedlinger and Crawfordthat they could not keep personal belongings in the con-trol room. Lundy told Riedlinger to remove his briefcaseand told Crawford to remove his lunch pail.Lundy met with Eaddy to attempt to pinpoint the timethatArmstrong would have been in the control room.Eaddy told Lundy that during the time the transfer carwas broken down he had gone to check on the repair.When the repair was finished, Eacldy returned to the fur-nace area and saw Armstrong leaving the furnace area.Lundy and Eaddy determined that Armstrong had beenin the control room while the transfer car was being re-paired. The furnace was tapped as usual after the transfercar was repaired and the steel was transported to thecastingtower with no additional delays. Lundy deter-mined, however, that Armstrong should not have left theladle area while the transfer car was being repaired be-cause of the potential for a second delay and the danger-ous condition a second delay could have caused.Lundy reported his findings to Seidenberger who inturn suggested they both talk to Slay. After receiving thereport from Lundy, Slay called the company attorneys.Slay and Lundy explained to the attorney the criticalnature of the furnace delay and what could have hap-pened. The question of a written statement came up andwhen the attorneys were told there was none it was de-cided that a written statement from Crawford wasneeded Lundy called Crawford to the office to give hisstatement to a secretary. After giving his statement hereturned to work while the secretary typed the statementin final form. Crawford was recalled to the office, readhis statement, signed it, and then returned to work.Lundy went to the furnace area and informed Eaddythat he was taking Riedlinger to the front office. Lundysummoned Riedlinger and they both went to Slay'soffice. Slay, Seidenberger, Holcombe, Lundy, and Ried-lingerwere present. Slay told Riedlinger that he wasbeing discharged for union solicitation during worktimein the work area of the plant and it was evidenced by awritten statement. Slay told Riedlinger to remove all ofhis belongings from the plant, including his case, and notto set foot on company propertyagain.Lundy then es-cortedRiedlingerfrom the plant property.The melt shop is composed of the ladle area, the fur-nace area, and the casting tower. Ladles are made readyin the ladle area and transported to the furnace area byan overhead crane. Once a furnace is tapped and theladle is full of molten steel, the crane moves it to a trans-fer car on rails. The transfer car moves it to the positionso the casting tower crane can lift it to the top of thetowerAfter the ladle is emptied it is lowered to asecond transfer car, which moves it to a position wherethe original crane can transport it back to the ladle areafor cleaning, checking, and make ready for another loadof steel from the furnace. When a furnace heat is proper,a loud whistle blows signaling the ladleman to transportthe ready ladle to the furnace. Once the furnace is readyto be tapped, any holding period is difficult and can bedangerous. If held too long for any reason the moltensteel could melt through the side of the furnace. Such amelt through would not only damage the furnace butalso surrounding machinery and could be dangerous topersonnel. In the past, two such melt throughs have oc-curred but only minimal damage and no personal injuriesoccurred.Albeit employees were determined to be atfault they were not discharged.Douglas E. Ratliff testified he has been employed as amaintenance mechanic for a year and a half. On Septem-ber 18 Ratliff attended a morning all-plant meeting in thebreak area. Morrison, general manager, and Slay, worksmanager, spoke at the meeting. Slay told the employeesthat SMI's predecessor, Connors, was put out of businessby the Union. Slay said unions are bad and put peopleout of jobs. He added that if a person keeps aggravatingemployees to sign a union card or keeps harassing em-ployees aboutsigning aunion card he wanted to be thefirst to know because he "would firehis ass." Slayshowed the assembled employees a blue union card thathe had received. He told the employees that both theCompany and employees have certain rights under thelaw. However, Ratliff could not recall what rights werespecified nor could he recall any discussions of the Com-pany's no-solicitation and no-distribution rule. Ratliff didreceive an employee handbook when he was hired buthe did not read it, although he attended one meetingwherein the handbook was explained.The day following the meeting Ratliff's crew of fivemaintenance men were told by leadman Humphrey thatthey were not to use the new breakroom anymore forbreaks or lunch. Previously the employees used the new 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbreakroom or the maintenance office whenever they hadtime to eat or drink. The new breakroom is distinguishedfrom the breakroom on the furnace floor. Frequently thecrew had to eat while they worked because a particularrepair had to be made in the least amount of time. Onoccasion the maintenance crew did take a morning breakthe same time as the day-shift employees when workingdays.PrestonRiedlinger testified he was employed fromFebruary to September 1985 in the melt shop. He wassupervised by Danny Eaddy, the melter, and Melt ShopSuperintendent David Lundy.Riedlinger was first involved with the unioncampaignon 14 September. He signed a card and was given 100union cards and some literature to distribute while offthe job. Riedlinger visited several employees at homeand signed up three employees. The next workday, 16September, Riedlinger was asked on night shift by sever-al employees if he had any union cards. He told them hewould speak to them at a later date. The following dayat 7:30 a.m. a company meeting was held in thecanteenat the plant. All employees in the plant attended. DolphMorrison, president of SMI, spoke at the meeting. Hesaid he could not understand why the employees felt likethey needed a union. He opined that only the bad em-ployees wanted a union and the good employees did notwant a union. The bad employees were only 5 percent ofthe work force. Morrison said the Steelworkers were astriking union and put people out of work. He felt aunion was not needed at SMI and if a union did come inthe Company's open-door policy would be abolished.The next day a second meeting of all employees washeld at the same time and place. Gerry Slay spoke to theemployees and held up a union card for all to see. Slayread the card aloud and speculated on the amounts ofinitiation fees and monthly dues. Slay remarked that hehad been told by some of his good employees that theywere approached on the job and he stated he would "fireanybody's ass" for union activity on companypremises.Slay also stated that unions broke companies and he hadthe right by Federal law to replace strikers with perma-nent employees. Slay suggested to the employees if theyhad any doubts ask some of the old Connor's workerswho preceeded SMI. Slay stated several times that thegood employees numbered 95 percent and the bad em-ployees (5 percent) were the ones passing out unioncards.The following day when Riedlinger came to work heasked Eaddy for permission to use the phone to call hismother in the hospital. Eaddy gavehim permission.Eaddy told Riedlinger that a melter's meeting was heldthat morning with management, and lawyerspresent andSMI would never negotiate a contract witha union. Hesaid as of today no one is allowed to leave themezzaninefloor without permission. Eaddy added that he wouldquit before working undera union,but now he is proudto be a member of the SMI family because they willnever have a union. Friday morning of this same week asafetymeeting was scheduled for the furnace crew andthe casting crew. Normally Lundy would have presided,but this meeting was started by Gerry Slay and Phil Sei-denberger. Slay looked directly atRiedlingerand Arm-strong when he stated that a couple of employees hadbeen harassing and soliciting his good employees on thejob.He promised each employee that as of that day hewould stop this couple of bad employees from harassingand soliciting employeeson the job. Lundy then held thesafetymeeting as planned. After the meeting Lundystopped Riedlinger and Armstrong before they left andsaid, "We need to go to the front office and straightenup a few things." When the three got to the front office,Slay called Armstrong inside. Riedlinger waited outsideabout10-15 minutes.When Armstrong came out, Slaycalled Riedlinger inside the office. Slay said he had re-ports from other employees that Riedlinger had harassedand solicited them. He picked up a paper from his desk,handed it to Riedlinger, and said this is a reprimand forharassment and solicitation of other employees. Ried-linger startedto say he had not harassed or solicitedanyone but Slay cut him off saying, "I don't give a damnwhat your opinion is; we're not here to discuss your be-liefs and thoughts. I am here to reprimand you for har-assment and solicitation and if I hear anymore, I'll fireyour ass." Riedlinger realized that his job was in jeop-ardy so he told Slay and Lundy that he had made a mis-take trying to bring the Union into SMI. Riedlinger ex-plained that the union came into the picture because of acomplaint made against him wherein he was denied theright to speak up for himself. Slay said this is a differentsubject so he closed the meeting on the reprimand andthen said he would listen. Riedlinger told Slay that em-ployees felt they would be terminated if they used theopen-door policy. Slay told the supervisors present thathe would fire them if they gave employees any troublefor using the open-door policy. Slay said employees hadthe right to come to his office. Slay then asked Ried-linger who was involved in the Union. Riedlinger said hecould not betray his friends. Slay replied that it wouldbenefit both employees and the Company to have ameeting to discuss the problems.Slay told Riedlingerthat ifthe unionactivity died down within 30 days, hecould come to the office and get the reprimand andthrow it in the trash.Monday, 23 September, as Riedlinger got off shift at 7p.m. he saw Slay in the parking lot. He told Slay thatseveral employees were desirous of having a meetingwith management. Slay responded that Dolph Morrisonwas out of town and he also wanted Owner Selig in onthe meeting. Slay said he would call all employees to-gether the morning of 26 September.The meeting was held as scheduled. Approximately300 employees attended.Morrison told the employeesthat he was proud and felt the people involved in theunion campaign had come to their senses. He said a fewdiehards would still attempt to pass union cards, but theemployees could simply tell them to go away. Slay thenspoke. He told the group that several of his bad employ-ees had come to their senses. The bad employees hadcome to his office and he felt the problem had beenworked out. Slay informed the employees that the open-door policy was for the employees and if any managerabused the employees' use of the open-door policy hewould fire the manager. Slay reminded the employees of SMISTEELthemonthly works manager'smeetingand that repre-sentatives are selected from each department to attend.He then asked if any employees had anything to say.Riedlinger stood up, but Slay could not hear him andtold him to come to the front. Slay handed the mike toRiedlinger who said "People, apparently we've got a fewyellow-bellies working at SMI steel that won't stand uptomanagementand tell management what they want.Apparently, I've got to tell them for you." Riedlingersaid to Slay, "Is this all right with you?" Slay grabbedthe mike and told the employee audience that, "this willbe handled in a private session." The meeting ended andthe melt shop employees gathered in the furnace break-room.Lundy asked "who" the people were that wantedto go to themanagement meeting.The employeesselect-ed Riedlinger. At this pointSeidenbergerand Holcombecame into the breakroom. Lundy told them Riedlingerhad been selected. Seidenberger stated that the ruleswould not be changed, i.e., the employees selected in thepriormeeting would represent the melt shop and thecasting department.That same afternoon Riedlinger spoke to the melt shoprepresentative,Mark Tanner. Tanner reportedthatman-agementsaid the employees were overpaid; the insurancepolicy would not be upgraded; there would be no per-sonal absence;and the unauthorized absence rule wouldremain the same.Saturday, 28 September, Riedlinger arrived at theplant at 6:20 a.m. While dressing in the bathhouse he toldseveral people he was a United Steelworkers organizer.At the time approximately 15 employees were in thebathhouse and Riedlinger stated that this occasion wasthe first time he spoke openly to employees about theUnion. Riedlinger put on a United Steelworkers T-shirtand a United Steelworkers button to wear while workingand carried his briefcase to the canteen. He got a drinkand told the employees in the canteen if anyone wantedunion cards or literature he would talk to them later. Itwas 6:40 a.m. and he was scheduled to start work at 7a.m. Riedlinger did not pass out any union cards or liter-ature at that time. He went to the melt shop and spoketoDanny Eaddy, melter on the crew. Riedlinger toldEaddy he was a volunteer organizer for the UnitedSteelworkers in the presence of employees Chris Wil-liams,Don Perrine, Ken Crawford, and PaulBrazell.Riedlinger also told Eaddy to be careful what he said be-cause itcould be incriminating evidenceagainst him.Riedlinger did not pass out any cards in the melt shopnor did he distribute any literature. He took his lunchand briefcase to the control room and put them out ofthe way. Riedlinger began work at 7 a.m. Shortly afterthe shift started Seidenberger, Eaddy, Lundy, and Cast-ing Forman Sam Allen hadameetingin the meltersoffice,which lasted about 45 minutes. Riedlinger hadbeen working on the furnace and Crawford came out torelieve him allowingRiedlingerto go to the controlroom to cool down. Eaddy was in the control roomwhen Riedlinger came in. Eaddy said, "Man, you put mein a hell of a spot this morning." Riedlinger asked,"Whatcha mean Danny?" Eaddy said, "You know whatImean.Announcing what you did before all the otheremployees." Riedlinger replied that he only did what he279had to do but he was still friends with Eaddy. Eaddysaid,"As a friend be careful. You know it's dangerous."A short time later Riedlinger was in the control roomagain with Ken Crawford. Lundy camein and said "asof today all personal belongings will be kept in thebreakroom not in the control room." Riedlinger took hisgear to the breakroom and returned to the control room.The furnace was caught up so he and Crawford decidedto have a soft drink. Riedlinger called Eaddy on theintercom telling him he and Crawford were going tohave a soft drink. Eaddy said, "Okay." Riedlinger leftthe control room for the canteen followed by Lundy.Riedlinger first tried to call the Union but was unable tomake a connection with anyone he could talk to. Lundywas sitting at a table drinking a soft drink and talking toseveral employees at the table. Riedlinger got two drinksand left the canteen. Lundy followed. When Riedlingergot to the control room and handed the drink to Craw-ford Lundy came in and told Crawford there would beno drinking in the control room. Riedlinger told Lundyhe was going to lunch and left for the breakroom. Ried-linger ateand went back to his work station. Lundy andEaddy went into the breakroom and talked for severalminutes then went to the melters office next door. Theywere joined shortly by Seidenberger and Allen andCrawford left the control room and went to the breakroom for lunch.Paul Bazell,crane operator, was in thebreakroom when Crawford went in. A few minutes laterLundy went into the breakroom. Crawford lunched for40-45 minutes and came back into the control room. Ashe began to work Riedlinger said, "Ken, Iguess I wasapparently the center of attention." Crawford replied,"Yes, Dave Lundy had asked me if you had tried to signme up with a union card." Riedlinger asked, "What didyou tell him." Crawford responded, "I told Dave Lundythat you had never tried to sign me up with a union cardand you had never harasssed me." Crawford added thatLundy had asked if Riedlinger tried in any way to gethim to signa unioncard or tried to convince him ofunion activities.Riedlinger said to Crawford, "Bullshit,you know I have never ever spoke the word union toyou." Crawford replied, "Preston listen, Dave Lundy istrying to fire you."About 15-20 minutes later Lundy wanted Crawforddownstairs for another meeting. Eaddy called Riedlmgerto have him fill in for Crawford watching a furnace andtold Riedlinger to tell Crawford to go downstairs to seeLundy. Crawford was gone about 45 minutes and whenhe returned Riedlinger was working the furnace outsidethe control room.When Crawford relieved Riedlingerhe was asked by Riedlinger, "I guess I was really the at-tention thistime."Crawford said, "Yes, Dave Lundyaskedme tosign astatementagainstyou for passingunion literature."While Riedlmger was outside the fur-nace Armstrong came up. Riedlinger told him to becareful what he said or did because Lundy was trying toget Crawfordto signsome statements against union sym-pathizers.Crawford then walked up to the two. Arm-strong asked Crawford, "Are you going to sign damnstatementsagainst uspeople." Crawford said he did notknow what was going to happen, "but we'll talk after 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwork." Riedlinger went to the control room and Arm-strongfollowed.While in the control room the two dis-cussed getting a Volkswagen engine for Armstrong, thenArmstrong went back to his duties. A little while laterLundy called Crawford downstairsagain.Approximately30 minutes passed before Crawford returned. When hecame in the control room, Riedlinger asked, "Well, whathappened?" Crawford said, "Preston, I'm sorry. I didn'thave no other choice. It was either your job or mine."Riedlinger started to say something to Crawford asEaddy walked into the control room. Eaddy told Ried-linger to put sand in the ladle and get ready to tap thefurnace. It was approximately 1:30 p.m. Riedlinger wentto the ladle and filled it with sand. After finishing theladle he went back to the furnace and was met byLundy, who told him to get his personal belongings andcome to the front office. Riedlinger asked if he was to befired and Lundy said he did not know. As the twowalked to the office they met Armstrong coming out ofthe warehouse. Armstrong said something to Lundy butRiedlinger did not hear it. Riedlinger told Lundy whilethey talked he would put his things in his locker. Lundysaid,"No, take everything with you to the office." Mor-rison,Slay,Seidenberger, and Holcombe were in theofficewaitingwhen Lundy and Riedlinger got there.Slay had a paper on his desk, looked at Riedlinger andsaid,"Preston, I've got a witness that signed a statementsaying that you passed union literature, passed a unionbutton, on company premises." Slay went on, "I'm ter-minatingyou for passing union literature on companypremises after previous warning." Riedlinger did not sayanything. Slay told Lundy to escort Riedlinger off thecompany premises. Riedlinger was escorted from thecompany property with all his personal belongings. Ried-linger drove down the street a short distance and walkedback to the front of the plant. He met Armstrong on thesidewalk and learned that he too had been terminated.They had a few union cards and were going to talk toemployees as the shift ended. As the employees begancoming out Crawford came up to Riedlinger and Arm-strong.He told Armstrong he was sorry for what hap-pened but he had no other choice. Crawford added thathe wished there was something he could do to change itbut there was not.Riedlinger recalled thatKen Crawford sold littleleague candy to employees during working time in thecontrol rooms of both A and B furnace and in the break-room. Riedlinger was not positive but he believed thatEaddy purchased candy from Crawford. Additionally,Roosevelt Avery solicited chances on a football poolseveralweeks during the season. Riedlinger saw Averywith the pool board in the casting tower office and thefurnace control rooms during working hours. Riedlingeralso recalled thatDave Lundy, during an employeesafety meeting, took up a collection for an old time em-ployee, John Klepper, who had suffered a heart attack.Only after the campaign started did employees in themelt shop need to have permission to leave the area.Danny Eaddy never told Riedlinger that he could nottalk to other employees while working, but the Companywas skittish about employees talking to each other. TheOSHA regulations on lead dust disallowed eating, drink-ing, and smoking on the melt shop floor and designatedthe furnace breakroom as the area for eating,drinking,and smoking.Riedlinger received and understood theemployees handbook containing the company policy onsolicitations and distributions.He also knew that monthlyworks manager'smeetings were held but he never tookpart in the selection process of the employee representa-tive to attend the meetings.Riedlinger knew that MarkTanner was selected for the September meeting, but hedid not vote for him.Riedlinger stated that he did not engage in organizingactivities in the plant especially he did not solicit signa-tures of employees on union cards inside the plant. Hedid listen to anyone when union was mentioned but hedid not attempt to change any man's mind in the plant. Ifsomeone asked him for a union card or union literaturehe would tell them to see him in the parking lot at hiscar.Riedlinger denied giving a union card to employeeFred Snow at anytime,anywhere.Snow works a differ-ent shift from Riedlinger.Riedlinger could not recall whether a ladle car wasbroken his last day of work or whether James Arm-strong came into the control room while a heat wasbeing held up that day.He did acknowledge that he wasabsent 27 September because his mother was to be oper-ated on for cancer and on 28 September he filed for ab-sence pay of 8-1/2 hours and pay for 6-1/2 hours wasapproved 30 September.Riedlinger admitted he had beenconvicted of grand larceny and 3rd degree arson in 1976,1977, or1978.2 Riedlinger has not been in trouble withthe law since and testified that he was later pardoned bythe State of Alabama where the convictions occurred.He was 18 years old at the time he committed thecrimes. 3James Armstrong testified he was employed at SMI asa ladleman from 18 February 1984 to 28 September 1985.Armstrong joined the union campaign after talking to theunion representative and coworkers about the Union. Hesigned a union card on 10 September in the OmeletShoppe in Gardendale.Armstrong did not distribute anyunion cards to employees,but he did on several occa-sions express his allegiance for the Union.He demon-strated openly his support for the Union on one occasionwhen he wore a union button on 28 September.Armstrong attended the 17 September meeting of em-ployees at 7 a.m. in the plant lunchroom. All employeeswere present and Morrison spoke to them.Morrison saidthe union campaign was started by a few bad apples, 5-percent losers among the employees.He stated that theCompany had plans too for growth,but the 5-percentbad apples were trying to mess up the plans.Morrisontold the employees not to sign a union card because SMIdoes not have any place for a union;they do not want aunion;they do not need a union.He said that a union2Counselsstipulated that Riedlinger was convicted of grand larceny inApril 1978, seconddegreeburglary in April 1979,grand larcency inApril 1979,and third degree arsoninApril 1979.The sentencefor eachconvinction was 7 yearsto run concurrently.3The General Counsel movedafter trial closed to have Riedlinger'sparoleand pardoncertificatesadmitted into evidence I granted themotionto receive the certificates as G C.Exh 11 intothe record. SMI STEEL281does not always mean more,you could lose a lot too.Morrison added that the union had put Connor'sSteelout of business and SMI did not want to fall right backin their path.The following day at 7 a.m. in the same lunchroom allemployees heard a speech from Gerry Slay.Slay held upa union card to show the employees and read the entirecard.Slay told the employees they had the right to signthe card or not sign the card,but Armstrong did not re-member Slay saying that employees have the right to so-licit signatures on the cards.He stressed that there werefour places to check off dues, then asked if anyone knewhow much the dues were. Slay said the dues could be$50 or $1000 and it goes to Pittsburgh to buy big build-ings and the like. Slay told the employees that theUnited Steelworkers was a dying union and they neededthe employees like the steel mills needed business. Therewere 50,000 steelworkers walking the streets in Pitts-burgh and all the Connor'semployees are walking thestreets because of the United Steelworkers.Slay repeated"that a union does not necessarily mean more;its all ne-gotiable and you could lose.If you'remaking $9.00 perhour you don'tnecessarily get $9.50 per hour;it all goesright back to negotiations."Slay said, "If somebodycomes up to you and approaches you to sign a unioncard,and if they approach you again,they are harassingand intimidating you, and I'llfire their ass.Letmeknow."The next day Armstrong was in the casting area and,Casting Foreman Sam Allen told him and several otheremployees that they have to stay in their work area. "Ifyou want to leave your work area to go to the bathroomor lunchroom you have to ask permission of your imme-diate supervisor."For Armstrong that would be permis-sion from Allen or Danny Eaddy,although Eaddy nevertoldArmstrong he needed permission to leave his workarea.Armstrong testified that asking permission was achange from the existing work rules and that before, "aslong as you did your work,you did not need permissionto leave your work area."To do his job daily, Arm-strong has to be in the ladle area,warehouse,furnacearea,ladle drying area,and take numbers to the castingarea.Later when Lundy was in the ladle area he askedLundy how the new permission rule applied to him.Lundy said,"Your work area is the melt shop. If youleave the melt shop to go to the lunchroom for instance,letDanny Eaddy know."On 20 September after shift, about 7 a.m., the entiredepartment had a safety meeting.Usually Lundy andEaddy led the meeting,but this time Slay and Seiden-berger were present.Slay did the talking.He said, "I'vebeen told to watch what I say,so I'm going to watchwhat I say.It's gonna all be legal,but I want you to hearme well.I've been told that some of my good employeesare being intimidated,harassed by a few bad employeesand this is going to stop today."Slay added, "I'll fireyour ass." As Slay spoke he looked at Armstrong andRiedlinger.After the meeting was over Lundy took Armstrongand Riedlinger to the front office. Slay, Seidenberger,Lundy, and Holcombe were in the office.Slay had Arm-strong sit and read him a paper.Slay read that Arm-strong was harassing and intimidating employees and so-liciting employees to sign union cards on the job. WhenSlay finished reading he said the paper was put in Arm-strong's file as a disciplinary action.Slay told Armstrongthat he could solicit employees for the Union on his owntime and during breaks. Slay asked Armstrong if he hadanything to say.Armstrong stated that he had not beenharassing or intimidating employees nor had he askedanyone to sign a union card.Armstrong admitted that hetalked about the Union on the floor and added that ev-erybody has been talking about the Union all over theplace.Armstrong left the meeting and went outside thegate to wait for Riedlinger.When Riedlinger came outside the gate he and Arm-strong went to a gas station down the road.RiedlingerinformedArmstrong that Slay said there would be acompany meeting with employees if the union stuff wasdropped.Armstrong told Riedlinger that it did not looklike they were going to do anything but get themselvesfired.Armstrong then said he was going back to Slayand tell him that he was not getting involved with theUnion.Armstrong went back into the plant and waited forSlay to return from a dental appointment. When Slay re-turned Armstrong met with Slay and Holcombe in theoffice.Armstrong repeated that he had not solicited anyemployees for the Union although he had favored theUnion.Armstrong explained that he was misled and wasgoing to drop the union activity.Slay told Armstrong ofhis rise through the ranks without a union and added, "Ifall this dies down,in 30 days or so, you come in thenand we'll have a buddy-buddy conversation and I'll tearthis discipline up and throw it in the trash can and ev-erything will be right back to normal."Armstrong leftthe office and stopped all his union activity. He hadheard that Clyde Selig was coming for the meeting withemployees scheduled for 26 September.On Thursday,26 September,the meeting was held inthe big lunchroom at 7 a.m. Slay and Morrison led themeeting.Slay told the employees he was happy to an-nounce that all could put the union business behind themand get on with making steel.Slay also said that "a fewdiehards may still try to get you to sign a union card, butturn them away, and if they harass you, I'llfire theirass."He spoke of the Connor'sMill being put out ofbusiness by the Union and had a couple old Connor'semployees stand and tell how the Union had been badfor them.Slay then asked for comments and Riedlingerstood up in the back but no one could hear so Slay of-fered the microphone to him.Riedlinger said a lot ofpeople had called him at home about the Union and theirgrievances but it appeared none had the backbone to talkto Slay about their grievances.Riedlinger said he wouldhave to do the talking for them. Riedlinger turned toSlay and asked if that was all right.Slay took the mikefrom Riedlinger and said such subjects are for the worksmanager'smeetings.He said the works manager'smeet-ing can be held as often as necessary,if there are prob-lems the meetings can be weekly. Problems can beworked out in the works manager's meetings.The meet-ing then ended and Armstrong went back to work. A 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDshort time later Eaddy called Armstrong on the radioand told him a special meeting was being held on thefurnace floor. All melt shop employees met in the breakarea. Lundy, Eaddy, Holcombe, and Allen were the su-pervisors present. Lundy said it was time to discuss theproblems among the employees and someone suggestedthat the problems should be discussed in a larger meet-ing.Lundy announced that a vote would be taken toelect someone to attend the works manager's meetingand asked for nominations. Armstrong nominated Ried-linger and the group voted for Riedlinger. After thevote,Seidenberger came into the room and was in-formed of Riedlinger's election. Seidenberger then toldthe group that someone else was already selected andwould represent the employees at the worksmanager'smeeting.The following Saturday (28 September) Armstrongwore a union button into the plant for the first time at6:30 a.m. He began work at 7 a.m. and as he passedLundy in the furnace area he showed his union button toLundy and asked if wearing the button was legal. Lundyreplied, yes.That morning Armstrong talked to Ried-linger twice. Once while the transfer car was disabledand again later. The first time was in "A" furnace con-trol room. They talked in Crawford's presence less than5minutes about a Volkswagen motor. Riedlinger said hewanted to see Armstrong after work and asked whenArmstrong was going to lunch. About 2 hours laterArmstrong talked to Riedlinger on the mezzanine floor.Riedlinger told him that the Company had been takingKen Crawford down and interrogating him all morningtrying to get him to sign a statement about him andRiedlinger.Although Armstrong spoke to Riedlingertwice in the furnace area that day, he did not neglect hisduties nor did the melt shop have to delay a heat tap be-cause of him. Armstrong saw Crawford coming backinto the furnace area and asked him if he was being in-terrogated. Crawford said, "I can't talk about it." Arm-strong told him not to say his name about anything.Armstrong stated that he had never talked union toCrawford on the job.After lunch Armstrong saw Lundy taking Riedlingerout of the plant as he returned from the warehouse.About 2:30 p.m., Eaddy and Seidenberger summonedArmstrong to the front office. Slay, Holcombe, andMorrisionwere also present. Slay had another paperbefore him. Slay told Armstrong that he was being ter-minated for soliciting union and being out of his workarea.He said Armstrong would be escorted off the com-pany property and the meeting ended. After the shiftended Armstrong and Riedlinger were across the streetfrom the plant and Crawford came to them. Crawfordtold Armstrong and Riedlinger that he was sorry.Armstrong stated that throughout his employment atSMI the only union material he had inside the plant wasthe union button he wore the day he was discharged. Henever distributed any unionmaterial inthe plant and henever tried to get any employees to join the Union oncompanytime. Armstrong was not aware of any instancewhere management prohibited any employees from solic-iting other employees or prohibited employees from dis-tributingmaterials to other employees. Armstrong re-called that Roosevelt Avery sold candy in the work areaof the plant and Dave Lundy solicited money for flowersfrom employees during safetymeetings.Armstrong hadreceived a copy of the employees handbook, which con-tains the only written work rules for the plant. Arm-strong recalled during orientation for new employees hewas told the employees could not bring newspapers,magazines,radios, or TVs into the plant because theycould distract the employees' attention to their job,which could be dangerous.Jane Byers testified that she is secretary and adminis-trative assistant toDolph Morrison. On 11 Septembershe tape recorded Morrison's speech to the employeesand also shorthanded the speech. Following the speech,Byers transcribed her shorthand backed up by the tape.This provided two errors in the shorthand consisting oftwo single words. The completed transcription wasgiven to Slay and the tape was reused.Willard Johnson testified that he is superintendent ofmaintenance composed of 88 employees. Crews rotate tocover the plant 7 days each week. The rotating crewshave a 20-minute lunchbreak during their shift. Normal-ly each crew daily engages in preventive maintenancechecks and are alerted by radio to any breakdowns oremergencies by order of priority: melt shop, rolling mill,and finish. If two breakdownsexist in asingle depart-ment, the foreman decides which has the priority. Morn-ing and afternoon breaks are taken by the crews as thework allows. They may all break together or they mayhave to rotate the breaktime due to the workload. John-son did not impose, nor is he aware of any rule that pro-hibitedmaintenance employees from using the lunch-room in the plant for breaks during September. WillieHumphrey is a leadman and has no supervisory authorityover the crew. He is simply a senior maintenance me-chanic knowledgeable about the plant machinery andmaintenance work. Humphrey carries and works withtools as do the other maintenance employees. Any rec-ommendation by Humphrey about a maintenance em-ployee's performance would be weighed, but facts wouldbe collected because SMI deals with counseling and de-velopment rather than the severity of discharge.Martha Alice Simmons testified she is manager ofmedical records at the Brookwood Medical Center. Therecords show that Lorne Riedlinger had surgery on 4September relating to stomach cancer and received diag-nostic procedures on 30 August, 20 September, 2 and 3October. On 27 September she received medication andhad lab work done at the Center.Sam D. Allen testified he is casting foreman for SMI.He has an office on the fourth floor of the casting tower,which doubles as the lunch and breakroom for castingdepartment employees. Allen stated that he has neverseenRoosevelt (Snake)Avery selling candy duringworktime. Allen denied that he ran a football pool orany other type of gambling operation in the castingoffice.Allen was not aware that anyone else ran a foot-ball pool in the casting office.Dolphus C. Morrison testiifed that he is general man-ager of SMI. There are several scheduled meetings ofemployees, weekly crew meetings in each department, a SMI STEEL283general safety meeting on a monthly basis attended bystaff safety managers and employee representatives fromeach of the departments selected by the employees in therespective department. The actual selection process isleft to the crew employees in each department. Theweekly crewmeetingsbegan the first month of oper-ation.The works manager's meetings began 3 August1984. Each month a notice was posted detailing the datefor the meeting and the names of employees selected toattend as department representatives. The departmentsthat utilize rotating crews select monthly representativeswithout regard for which shift the representative workedon. If the representative's shift worked evenings ornights, he came to the plant for the daytime meeting inaddition to his scheduled shift.On 11 and 26 September Morrision spoke to employ-ees in general employee meetings scheduled for that pur-pose. The 11 September speech was given at 3 p.m. andwas recorded for transcription. Morrison had the speechtranscribed to enable Gerry Slay to give the same speechto employees on 12 September.Kenneth Crawford testified he is first helper on A fur-nace. As first helper most of his worktime is spent in thecontrol room monitoring the furnace. On 28 SeptemberCrawford was holding the heat on the furnace becausethe transfer car was broken down. Three to four minutesafter the delay started, Armstrongcame intothe controlroom and talked to Riedlinger about a Volkswagenengine.Riedlinger gave Armstrong some union buttonsand told him to ask Leon Jackson and another employeetomeet after work to hand out union literature outsidethe gate. Neither Riedlinger nor Armstrong made any at-tempt to talk Crawford into supporting the Union whilein the control room. Both Riedlinger and Armstrongknew how Crawford felt aboutunions andtheir short-comings. Armstrong was in the control room and fur-nace area approximately 10 minutes. Crawford later re-ported the control room conversations to the melter,Eaddy, and Lundy, the melt shop superintendent. Thatsame afternoon he was asked by Lundy to give manage-ment a written account of the control room conversa-tionsbetweenRiedlinger andArmstrong.Crawfordstated that before giving the statement he was told that iffor any reason he did not want to give a statement hedid not have to.Crawford was told that same day to remove his lunchpail from the control room because of the possibility ofcontamination. Crawford knew that food was not sup-posed to be kept in the control room. He was also awareof the rule requiring employees to stay in their workarea from his orientation as a new employee. The prac-tice in the department was always to let someone knowwhere you are going if you leave. Prior to Lundy's ex-planation of the rule in an early September crew meet-ing, it had not been discussed in the weekly crew meet-ings.Dan Eaddy testified that he is melting supervisor forSMI. He supervises the furnace crew and the castingcrew. On 28 September, around 9 a.m., he was ready totap the heat on A furnace and blew the whistle for aladle.Although Eaddy could not specify the exact timehe guessed the whistle blew between 9:03 and 9:06 a.m.Casting Foreman Allen came over the PA system andsaid not to tap the heat because the ladle transfer car wasdown. Eaddy went to the A control room and toldCrawford not to pick up the ladle. Eaddy then proceed-ed to hold the furnace until the transfer car was repaired.Holding the furnace is critical because besides possiblylosing thesteel,the furnace could be damaged with amelt through. The transfer car was down for 19 minutes.When the maintenance crew signaled that the transfercarwas ready, Eaddy blew the whistle calling for aladle.At this time Eaddy saw Armstrong and Riedlingertalking outside control room A. As Eaddy's and Arm-strong's eyes met, Armstrong started for the ladle area.The ladle was brought up and the heat was tapped with-out incident.Eaddy stated that the ladleman, Armstrong, shouldhave remained in the ladle area while the furnace was onhold. Eaddy denied telling his crew that the Companywould never sign a contract with the Union. He hastalked to employees about the Union and said the Com-pany does not have to accept any contract proposed bythe Union, in fact, the Company can propose its owncontractwith lesser wages and lesser benefits than al-ready exist. Eaddy had added that a union cannot force acompany to accept a contract. Eaddy said he has talkedto his crewseveral timesabout remaining in their workareas because he wants to know where his employees arefor safetyreasons.He was a stickler for knowing the em-ployees'whereabouts, and reminded them before theunion activity started, and after it started. Eaddy's typi-cal reminder was: "There's no need for me to say it, butI'm going to say it again.Iwant to know where ya'llguys are at,at all times."Six monthsbefore there had been a burn through onfurnace A resultingin damageto the hydraulicsand lossof the steel. Eaddy did not fault any employees nor wasanyone discharged.Roosevelt Avery testified that he is a strand operatorin the melt shop. When hired Avery was told no radios,no newspapers, no soliciting, no raffle tickets,no sellingcandy or cookies. Avery has not sold candy or raffletickets or football pools at SMI. He has participated in afootball pool at a local bar. Avery attended an employeemeeting inSeptember conducted by Slay. Slay told theemployees that soliciting for raffle tickets and things likethatwas not allowed. With regard to the Union, Slaysaid employees had a right to talk about the Union aslong as it was not working time or was not on companyproperty. Slay cited the lunch area and bathhouse as ex-amples of places where union solicitation could be con-ducted.Avery testified that Slay said, "Employees hadthe right to accept it or turn it down and if anybody har-assed us after we turned it down, then we had the rightto come tell him and he could do something about it."Avery has brought a football pool board to the plantthat was sold in the local bar on weekends. He broughtthe board to keep a check on the games and scores,which he had bet on.Fred Snow Jr. testified that sometime in SeptemberRiedlinger was outside the casting building and holleredto Snow asking him to come outside. It was about 3:05 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDp.m. and Snow was building molds at the end of hisshift.Riedlinger asked Snow if he wanted a union cardand Snow replied,yes.Riedlinger gave him one and hewent back to work. Snow worked until 3:30 p.m. thatday.John Michael Holcombe testified that he is director ofpersonnel and was responsible for training and orienta-tion of new employees. As director of personnel he at-tended the employee meetings devoted to the union or-ganization.The first meeting was 11 September conduct-ed by Morrision. The second, third, and fourthmeetingswere conducted by Slay on 12 and 17 September withtwo meetings on 17 September.Holcombe was present atthe 12 September meeting conducted by Slay and statedthat Slay followed the same outline as Morrison did theday before. Slay did not make any reference to unioncards. At both meetings on 17 September Slay began byholding up a union card and telling the employees to besure and read the entire card. Slay then displayed theemployee handbook and read the rule on solicitationsand distributions and the rule on being out of your workarea.Slay told the employees it was permissible to solicitfor the Union on nonworking time, but it was not per-mitted during worktime. Slay said both employees had tobe on nonworking time and gave examples of areas suchas lunchroom, breakroom, showers, on the way to work,and after work.On 20 September Holcombe attended the counselingsessionsfor Armstrong and Riedlinger in Slay's office inthe presence of Slay, Seidenberger, and Lundy. Slay hadwritten up directives for both employees.When Arm-strong camein Slay told him that he had complaintsfrom some of his coworkers that he had been botheringthem,harassing them on the job, soliciting them duringworking time.Slay said he was not going to allow thatto go on. Slay then read Armstrong the directive and re-minded him of when and where he could solicit. Holm-combe stated that Armstrong denied solicitations duringworktime and the meeting ended. Armstrong did returnfor a second meeting with Slay that afternoon. Arm-strong told Slay that he thought the attendance policywas unfair and that he had not been treated fairly. Heasked Slay to review his attendance record particularlythe reasonsfor absences, which had not been allowed.Slay agreed to review Armstrong's attendance recordand get back to him to discuss it. Slay did not ask Arm-strong any questions about the union activity of otheremployees nor did he offer to drop the directive if Arm-strong would drop the union activity. Slay did not speci-fy what kind of employee complaints or when they oc-curred to Armstrong during the session.Riedlinger came into Slay's office for his counseling inthe presence of the same management people.Slay toldRiedlinger that he had gotten some complaints that Ried-linger had been solicitingemployees to the point of har-assment andthe employees wanted him to stop it. Slaysaid he was not going to allow this type of solicitationduringworktime. Slay read Riedlinger the directive,showed it to Riedlinger, and asked him to sign it Ried-linger initialedthe directive but denied that he solicitedduring worktime. Riedlinger also said he wanted to talkabout a few other things that were bothering him. Slaysaid this counseling session is strictly pertaining to yoursolicitingcoworkers on the job. There can be a secondsession for other things but the first session has to be fin-ished. Slay did not tell Riedlinger what complaint hadbeen made by employees or when they occurred. Hol-combe stated that the employees'complaintswerevoiced between 17 and 20 September.Slay opened the secondsession,and Riedlinger voicedtwo complaints dealing with his not being allowed topick up his brother's paycheck and not being allowed totransfer to maintenance where his brother works. Slayexplained both company policies to Riedlinger and thetalk then changed to lighter subjects. Riedlinger said hewanted to do a good job and Slay acknowledged that hecould. Slay told him to do an outstanding job for 6months and the directive will be removed from his file.At some point in the session Riedlinger said he had beensupportive of the Union but no longer wanted to supportthe Union. Riedlinger said he had not used the open-door policy but from then on he would. Riedlingeradded that last night he had thrown a hundred odd cardsin the furnace.Slay did not ask Riedlinger any questionabout other employees' union activities nor did he offerto drop the directive if Riedlinger dropped his union ac-tivities.A general employees' meeting was held 26 Septemberby Slay. As the meeting was winding down Slay asked ifanyone had anything to add. Riedlinger stood up andsaid,"If the rest of these yellow-bellies or spinelesspeople won't talk, I'll tell you what's wrong." Riedlingerstarted to list grievances and complaints over the micro-phone, but Slay stopped him saying this meeting was notthe proper place for such talk. Slay mentioned the worksmanager'smeetings and the open-door policy as theproper forums.After the meeting ended Seidenberger came up to Hol-clombe and said, "Say, Mike you need to go with me.The melt shop is having a special crew meeting thismorning. There was some things they wanted broughtup at the works manager'smeeting and you and I needto go over. We're going to take notes and get MarkTanner in early and give him the notes so he'll be sureand bring them to the works manager's meeting today."As we walked in Lundy said they had selected a repre-sentative for the meeting. Seidenberger said, "No, we al-ready have a representative. You cannot select anotherone.That wouldn't be fair to Tanner since he has al-ready been selected.What you have to do is expressyour grievances and concerns here and we will makesure Tanner has the information before the works man-ager'smeeting."Holcombe stated that he was not awarethat the melt shop intended to select another representa-tive at that meeting.Holcombe could only recall one instance where a so-licitation took place during worktime and that involvedRiedlinger's daughter who had surgery. Ken Crawfordhad taken up a collection and when he asked Holcombeto contribute Holcombe told him he could not collect oncompany property during worktime. In response to anemployee inquiry Holcombe did deny an employee the SMI STEELright to solicit sales of baseball tickets to pay for a localteam's uniforms.Holcombe stated that Armstrong and Riedlinger werethe only employees of SMI to be disciplined for violationof the solicitation-distributionrule.Holcombeadded thatCrawford was not disciplined for his transgression whencollecting for Riedlinger's daughter because the two situ-ationswere quite a bit different. It is different when sev-eralmeetings have been held to explain the rule to em-ployees and then coworkers subsequently complained ofan employee engaging in solicitations and stating theyare tired of the solicitations and the Company needs tostop it. Crawford voluntarily came to Holcombe on hisown.Gerald Slay testified he is vice president and worksmanager.He conducted meetings of employees aboutunionization on 12 and 17 September.Morrison conduct-ed a similar meeting 11 September andgavenotes of themeeting to Slay. Slay used the notes as guidelines for hisspeech on 12 September. The speeches hegaveon 17September included discussion of a union card,the em-ployee handbook, and the rulesagainst solicitations andemployees being out of their work area. Slay read fromthe union card and the employee handbook. Slay ex-plained to the employees that although the Company hada rule against solicitations that employees did have theright to solicit for the Union during nonwork time in thenonwork areas such as the breakroom, the lunchroom,the locker room, and to and from work. Slay told theemployees they had rights to participate in union activi-tiesor not to participate in union activities. Slay ex-plained that if some employees'rightswere violated theCompany would take appropriate action to see that nofurther violations occurred.In the two counseling sessions of 20 September Slayopened each by showing Armstrong and Riedlinger acopy of the pre-prepared personnel action directives. InArmstrong's case he just sat there and shook his headand said very little or nothing. He kind of shrugged andshook his head. As Slay testified, "That was about thesize of it." In Riedlinger's case after Slay read the direc-tive to him Riedlinger stated that he had been supportingthe Union but the employees do not need a union any-more and the Company won't be hearing anymore ofthis from him. Riedlinger then told Slay that he hadthrown 130 signed cards into the furnace last nightadding we do not need a union out here,we just need tolisten to what the people's got to say. Riedlinger wantedto discuss some of his complaints and gripes, but Slaytold him that the counseling session on the solicitationhad to be finished first. Slay then had Riedlinger sign thedirective and closed the counseling session.The counseling session was followed by personal com-plaints of Riedlinger, which evolved into Riedlinger stat-ing he only wanted to be a good employee and makesteel. Slay responded, "If you clean up your record youcan come in here and I'll give you the directive for youto tear up." Riedlinger said, "I'll let you tear it up andthey shook hands and Riedlinger left."Slay denied asking either Armstrong or Riedlingerabout the union activities of other employees or offering285either of them that he would withdraw the directives ifboth dropped their union activities.Slay scheduled a general employee meeting for 7 a.m.26 September to discuss the Union. After the meetingwas over Slay asked if any employee had anything tosay.Riedlinger came forward and started talking about"you yellow-bellied bunch of rascals won't stand up andtalk about what you think is right," but before he couldcontinue Slay retrieved the mircrophone and told Ried-linger that this meeting was not the place for such dis-cussion.After the meeting closed Slay told Seidenberger tokeep the melt shop down so the employees could hold aspecial crew meeting about their gripes and complaints.Seidenberger relayed those instructions to Lundy whothen proceeded to the melt shop. Further conversationbetween Slay and Seidenberger disclosed that Seiden-berger understood Slay to say that the melt shop couldelect another representative to the works manager'smeeting scheduled for 11 a.m. that day.Slay directedSeidenberger to stop any new selection and inform themelt shop employees to list the gripes and complaints forTanner who was the previously selected employee repre-sentative.Two days later,on 28 September,about midmorningSeidenberger and Lundy reported to Slay that while themelt shop was holding a heat due to the breakdown of aladle car, Armstrong had left the ladle area and gone tothe furnace control room.While in the control roomRiedlinger had opened his union briefcase and givenArmstrong a handful of union buttons and asked him topass them out and to tell the guys to be outside the gateafter work to hand out literature. Slay questioned Lundyand Seidenberger in detail about the events and any wit-nesses toit.After Slay completed his investigation byquestioning Lundy and Seidenberger and viewing theheat sheet for furnace A, he called the company attor-neys for advice. Armstrong and Riedlinger were termi-nated that day on the basis of the control room incident.Slay testified that Riedlinger admitted to soliciting em-ployees'signatures on union cards when he was con-fronted with the charges during the counseling session.Slay stated that SMI had a progessive disciplinesystem,however,the progression is not in writing. Not-withstanding, the enumeration of discipline on the twopersonnel action directives issued on 20 September. Slaytold each employee that further disciplinary action, toany degree, would follow any repetition of their action.Albeit, the employee handbook is silent on discipline forinfractions of company policies stated in the handbook,employees are told that the violations of policies willlead to discipline.Phil Seidenberger testified he is assistant works manag-er.He did not attend any employee meetings the week of11September but he did attend the meeting conductedby Slay on 17 September. Slay at the meetings made ref-erence to the union cards and the employee handbook.On 20 September Seidenberger was present for thecounseling sessions of Armstrong and Riedlinger.WhenArmstrong was brought in, Slay read the directive tohim, which described averbal warningfor solicitation in 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe plant on companytime.Armstrong did not make anycomments.When Riedlinger was brought in Slay said,"We have aseriousproblem here and I want to issueyou awrittenwarning."Slay read the directive to Ried-linger in itsentirety. Slay asked Riedlinger if he under-stood and would sign the directive. Riedlinger thensigned the directive. Seidenberger explained the differ-ence in discipline for Armstrong and Riedlinger as "se-verity of the two situations." The reports on the two em-ployees varied in that some employees reported directlyto Slay of Riedlinger's activities. After thecounselingsession wascompleted Riedlinger wanted to discuss sev-eral personalmatters with Slay and did so. After hearingthe complaints, Slay explained the policies to Riedlingerputting the complaints into context. Slay did not in eithercounseling session askabout the union activities of otheremployees or offer to drop either discipline if Armstrongor Riedlinger dropped their union activities.Seidenberger attended the 26 September employeemeeting andwhen it concluded Slay told him to keepthe furnaces down and tell Lundy to holdameetingwith the employees. Seidenberger understood Slay todirect that another employee representative for the meltshop be selected. Seidenberger so instructed Lundy whoproceeded to do so. Later Seidenberger relayed to Slaythe instruction that Lundy had received and Slay toldhim that is not what he had said. Slay then instructedSeidenberger to stop Lundy from selecting another rep-resentative andmerely to record the complaints andgripes for use at the worksmanager'smeetingthat day.Seidenberger then went to Lundy and voided the selec-tion process and made a list of the employees'complaintsand gripes.Seidenberger gave the list of employee com-plaints toMark Tanner when hecame in toattend theworks manager'smeeting.On 28 September Seidenberger went to the melt shopfloor about 7 a.m. and reviewed the previous day's workin the melt shop foreman's office. He did not meet withLundy, Eaddy, or Allen on that occasion. Later, about10:30 a.m. Lundy reported to him that while the ladletransfer car was down and the furnace was on hold,Armstrong ventured to the furnace control room. In thecontrol room Riedlinger passed union buttons and mate-rial from his briefcase. Both Lundy and Seidenberger re-ported the incident to Slay. Slay asked for informationabout the incident and Lundy showed him the heatsheets and told of employee Ken Crawford. Slay calledCrawford to his office where he related the same storyto Slay. A managementdiscussionon the alternatives fol-lowed and it was decided toterminateboth employees.Seidenberger recalled that in the past at least fourtimesthere have been melt throughs that damaged thefurnace machinery, but investigations did not pinpoint re-sponsibility or blame. No employee was discharged forany of the incidents. Seidenberger draws a distinction be-tween the actual spills and the potential that existed fromArmstrong being in the control room. The distinctionrests on anerror in judgment in the case of the priormelt throughs and neglect of responsibilities when Arm-strong wasnot in his position at a very critical time. Sei-denberger stated that Armstrong's neglect of duty on 28September was the most serious he has experiencedduring his tenure at SMI.He opined that the neglectsurely warranted discharge.A. Analysisand ConclusionsSpeeches-threatsThe General Counsel alleges that a mid-Septemberspeech to assembled employees by Respondent's presi-dent,Morrison, contained violative remarks. Employeewitnesses credibly testified that Morrison stated that the"Open Door Policy" would be abolished if the Unionwere selected. The objective evidence in the recordshowsMorrison's specific remark to be, "employeeswould not be permitted to take advantatge of an oppor-tunity to come all the way to my front office, sit downand talk to me, because the Union would prevent that asa union member."Morrison's statement to employees asto the consequences of unionization and the effect suchunionization would have on the "Open Door Policy" iscontra to the statutory language of Section 9(a) and Re-spondent's admitted past practice. Notwithstanding, thefrequency or infrequency of use, the statement clearly isa threat to withhold from employees an existing benefitshould they elect to unionize and therefore violates Sec-tion 8(a)(1) of the Act. I hold that the General Counselhas thus supported her allegation in paragraph 8 of hercomplaint.In other mid-September speeches to employees byWorksManagerSlay, the General Counsel finds addi-tional allegations of unlawful remarks.The record evi-dence shows that Slay, during mid-September spoke toassembled employees on three occasions. Each speechwas precipitated by the organizational drive of employ-ees.The credible testimony of Ratliff and Armstrong re-called that Slay suggested to his good employees that ifthey were approached by a coworker to sign a unioncard they could refuse tosign andif they were aggravat-ed by being approached again to report the incident tomanagement.Slay told the employees that repeated ef-forts of prounion employees to solicit signatures frompreviously solicited employees constituted harassmentand intimidation, which the Company would not allow.Although the employee witnesses recalled that Slay saidhe would "fire the ass" of employees harassing or intimi-dating other employees by union solicitations, Slay testi-fiedhe told employees, "If some's [employees] rightswere violated the Company would take appropriateaction to see that their rights were not violated." Undereither version it is abundantly clear that Slay would pro-tect employees from what he consideredharassment.Slay's additional explanation of the Company's "no so-licitation rule" and employees'rights to engage in unionactivitiy or to refrain from such activities during non-work time in nonwork areas was ambivalent. Slay equat-ed employees' rights to refrain from union activities withthe Company's policy and announced effort to protectemployees from annoying requests for contributions, so-licitations, and bothersome literature. Slay was, thusly,substitutingtheCompany's definition of employees'rights for that contained in Section 7 of the Act. SMI STEEL287Employees'rights to engage in union activities or torefrain therefrom are not subject lo modification or qual-ification by the employer.The rights exist by statute andare protected only by the Board.Only the Board deter-mines what constitutes a violation of those employees'rights.Here,Slay's definition ofharassmentin conjunc-tion with his encouragement of employees to report theharassmentto him so the Company can take action, notonly usurps the Board's functions but it constitutes anunlawful interference with rights guaranteed to employ-ees under the Act and an unlawful threat to employeesdesiring to engage in union activities.Accordingly, Iconclude and find that Slay's remarks to employeesabout union solicitation,harassment,and intimidationconstitute threats and violate Section 8(a)(1) of the Actas alleged in paragraph 9 of the complaint.4The General Counsel's allegation in paragraph 10 ofher complaint rests on a short conversation betweenRiedlinger and Eaddy in the melt shop office.Riedlingerafter receiving permission from Eaddy to use the phonewas informed of a melters meeting with management andthe company lawyer,which had just concluded. TheGeneral Counsel argues that Riedlinger's account of theconversation is more believable because Eaddy is a hardworking melt shop boss and his version of the remarkswould morelikelyemanate from a lawyer'smouth. As isoften the case,here are two principals to a conversationgiving their versions and neither can be totally discredit-ed. Both witnesses appeared to be making a genuine at-tempt to recall the events as they transpired.The twoversions are aligned as far as the thrust of the remarksare concerned.Only the choice and placement of a fewwords separate the two versions.If the General Coun-sel'swork related evaluation of Eaddy's speaking abilityisvalid as a test for credibility or recall,her witnessRiedlinger would likewise suffer.As Riedlinger recalled,Eaddy had just returned from a melters meeting inwhich SMI lawyers had expressed the Company's legalposition in terms of the organizationdrivein progress. Itdoes not stretch the thread of credulity to acceptEaddy's version,particularly since his conversation withRiedlinger so closely followed the lawyer's remarks. Ifind it more plausible that Riedlinger,in testifying to theconversation, put his understanding of Eaddy's remarksinhis own words rather than recalling Eaddy'sexactwords and find Eaddy's recall of the conversation to bethe more credible version.If as the General Counsel sug-gests,Eaddy only parroted the lawyer'swords when tes-tifying,there is no reason to believe he could not havedone so when conversing with Riedlinger.Accordingly,Iconclude and find that General Counsel has not sup-ported her threat allegation in paragraph 10 of her com-plaint.2. Safety meeting-disciplinary counseling-generalemployee meeting and department meeting of 26SeptemberThe events beginning with the melt shop safety meet-ing of 20 September and culminating with the melt shopspecialdepartmentmeeting of 26 September are the4 This violation is discussed further belowfoundation for complaint allegations in paragraphs 7, 11,12, 13, 16, and 17.These allegations will be consideredtogether because of their factual interrelation and theirshort chronology.The regularly scheduled safety meeting of 20 Septem-ber usually headed by Lundy was this day presided overby Slay.Slay's only reason for attendance was the ongo-ing union organizing campaign.The uncontroverted andcredited testimony of Armstrong and Riedlinger showsthat Slay looked directly at them during the meeting andstated he had been told that some of his"good employ-ees are being intimidated and harassed by a few bad em-ployees and this is going to stop today."Slay left and themeeting ended shortly thereafter.Immediately at theclose of the meeting Lundy escorted Armstrong andRiedlinger to Slay'sofficewhere the entire plant man-agement awaited to counsel them.Armstrong and Ried-lingerwere separately confronted by Slay with a previ-ously prepared discipline.The Respondent's no-solicita-tion rule is presumptively valid because of its referenceto worktime,but the enforcement of the rule is suspectbecause it is not shown that Armstrong or Riedlinger en-gaged in union solicitations during worktime.The singleenforcement of this rule must be considered in conjunc-tion with the Company's prior explanation to employeesof the effect of the rule and the previously found threatcontained in the speech of 17 September.Slay chargedboth employees with violation of the Company's no-so-licitation rule without disclosing the nature of his infor-mation or the identity of the reporting employees eventhough the reports were received between the day of thespeech,17 September,and this discipline of 20 Septem-ber.Albeit Armstrong and Riedlinger both denied unionsolicitations duringworktime,Slay did not reopen orcontinue his investigation of the incidents,which up tothat point only involved questions of Seidenberger andLundy.Slay's testimony that both Armstrong and Ried-linger admitted the charged transgressions is confusedand inaccurate but well within the scope of Slay's viewof enforcement of the Company's policy on union solici-tations and the attendent harassment and intimidation.Superintendent Lundy was not aware of any union so-licitations by Armstrong at all and only knew of unionsolicitations byRiedlinger during nonwork time. Em-ployees had only reported to Lundy that Riedlinger wassoliciting them in the locker room during nonwork time.During the counseling Armstrong and Riedlinger didadmit to engaging in union activities and immediatelythereafter volunteered to cease their union activities par-tially out of fear for their jobs. Although Armstrong andRiedlinger testified that Slay asked them about other em-ployees involved in union activities in the plant, Slay,Lundy,Seidenberger,and Holcombe denied that Slayasked any questions about union activity. (Certainly Slay,prior to disciplining Armstrong and Riedlinger, neverasked if they had violated the company policy by solicit-ing for the Union during worktime.)Even if Armstrongand Riedlinger were credited on the coercive interroga-tion exchange as alleged,their testimony creates a con-versational atmosphere permeated with volunteered in-formation making coercion ambiguous at best.It is undis- 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDputed that at one point in the counseling sessions, Slaytold Armstrong and Riedlinger that the discipline wouldbe withdrawn if and when both employees improvedtheir performance.When the withdrawal would occur isnot certain nor is the nature of the improved perform-ance that is required explained. The General Counselargues that Slay meant to withdraw the disciplines ifboth employees ceased engaging in lawful union activi-ties but even if Armstrong and Riedlinger are fully cred-ited as to what transpired there remains an ambiguity;which union activity would effectuate a withdrawal ofthe discipline. That which was lawful and protected bythe Act or that which would violate the company ruleagainst solicitation during worktime. The General Coun-sel does not attack the Company's rule against solicita-tions, only its enforcement in this single incident involv-ing Armstrong and Riedlinger. It is clear that Slay afterexplaining to employees the company rule against solici-tations,threatened employees who would exhibit thebrass to exercise their Section 7 rights. To implement thethreat made to employees, he disciplined Armstrong andRiedlinger for union solicitations. However, a prior solic-itation by Crawford to raise money for a sick child wentundisciplined by Holcomb. Thus, the first enforcement ofthe Company's no-solicitation rule was against knownunion adherents and was for union solicitations. I find itinstructive that both reprimands included a concern forthe harassment and intimidation of employees being so-licited by prounion employees and the Company's ex-pressed intolerance for such intimidation and harassment.Respondent was simply laying the basis for a discrimina-tory discharge.Albeit, Slay's enforcement of the rule is not supportedby past practice nor is his treatment of Armstrong andRiedlinger within the realm of reasonableness, I cannotsay for certain that Slay's offer to withdraw the disci-pline was conditioned on Armstrong and Riedlinger con-tinuing to do what they volunteered to do; i.e., cease en-gaging inunion activities. Clearly, the company practicewas to vitiate discipline after a period of no repetitive in-fractions,which gainsays Slay's offer as one isolated tothisparticular counseling.Notwithstanding that Arm-strong and Riedlinger were the first and only employeesto be disciplined for violating the no-solicitation rule, themanner of discipline was what one could expect to beapplied for rule infractions.5A final outgrowth of the counseling session with Ried-linger was the special meeting with employees scheduledfor 26 September. Armstrong testified thatRiedlingerstated the meeting was conditioned on the cessation ofunion activities.Riedlinger testified however, that Slaysuggested a meeting of employees to air problems extantamong departments,particularly themelt shop. Slaystated that the meeting was simply a general employeemeeting to discuss the union. The General Counsel con-tends that the meeting was designed to hear employeecomplaints as a quid pro quo for the employees stoppingtheirunion activity and abandoning the union. Hereb I find it unnecessary to resolvethe apparentdiscrepancy betweenSlay's and Seidenberger's explanationsof the use of two different formsfor the samediscipline of Armstrongand Riedlingeragain, the record evidence does show that because of theunion activity among employees Slay would not havescheduled the meeting. But the evidence is not sufficientto find that the meeting was conditioned on Armstrongand Riedlinger giving up their support for the Union.The specific purpose of the meeting was to combatunrest and union sentiment among employees. Moreover,the substance of the meeting belies anysuggestion of acondition since the meeting was devoted to repetitiouspronouncements of past circumstances. The uncontro-verted record evidence shows that Morrison began themeeting by informing employees that the prounion em-ployees had come to their senses and Slay continued thattheme, again adding his proscriptionagainstharassmentby union sympathizers. Riedlinger's attempt during themeeting to address employees problems wassummarilydenied by Slay, although he did inform the employeesthat their problems more appropriately should be dis-cussed in the monthly works manager's meeting. At theclose of the meeting Slay and Seidenbergerengaged in acolloquy about employees problems andthe upcomingworks manager's meeting. Seidenbergerin turngave in-structions to Lundy. Admittedly, Lundy held a specialmeeting of his department to select an additional employ-ee representative to the worksmanager's meeting andRiedlingerwas selected. The General Counsel framestwo allegations based on Slay's remarks at the employeemeeting of 26 September and Riedlinger's selection asthe employee representative at the special departmentmeeting: (1) that Slay, during the employeemeeting of26 September, promised employees participation in man-agement meetings if they refrained from engaging inunion activity (her reference is to the worksmanager'smeeting) and (2) that Riedlinger was denied service as anemployee representative because of his support for theUnion.With regard to the promise of employee participationinmeetings of management, the worksmanager'smeet-ing had been scheduled monthly with employee partici-pation since the plant became fully operational. Theschedule and the employee participation decidedly pre-dates any union organizational activity. Additionally, theemployee representatives have traditionally been selectedby employees from each department on a rotating basis.The subject of the September works manager'smeetingwas already scheduled and employee representatives pre-viously selected and posted when the general employeesmeeting of 26 September was held. The General Coun-sel's evidence of Slay's remarks at the general employeemeeting is insufficient to overcome the testimony of allwitnesses and the objective evidence that clearly estab-lishes the format for the monthly worksmanager's meet-ingswithout regard for the union activity of any em-ployees. Admittedly, Lundy held a special meeting of hisdepartment to select an additional representative (Ried-linger) to the works manager's meeting in September, butthe General Counsel has failed to show that Riedlingerwas denied the representative status due to his union ac-tivity.The more credible evidence clearly shows a mis-communication between Slay, Seidenberger, and Lundy.Further, at the time of the general employeemeeting and SMI STEEL289theworksmanager's meeting inSeptember, Riedlingerwas in the voluntary cessation phase of his union activityand had not overtly or covertly re-engaged in union ac-tivity.Accordingly, I conclude and find the following: ThatSlay did not coercively interrogate Armstrong and Ried-linger during the safety meeting of 20 September and,therefore, the General Counsel has not supported her al-legation in paragraph 7 of the complaint; that Slay didthreaten employees with discharge for engaging in unionactivities during the 20 September safety meeting in vio-lation of Section 8(a)(1) of the Act as alleged in para-graph 11 of the complaint; that Slay did discriminatorilydiscipline and issue reprimands to Armstrong and Ried-linger on 20 September as alleged in paragraph 16 of thecomplaint; that Slay did not condition his offer to with-draw the disciplinary reprimands to Armstrong andRiedlinger of 20 September on the employees promise tocease engaging in union activity as alleged in paragraph12 of the complaint; that Slay did not, during the generalemployee meeting of 26 September,promise employeesparticipation in management meetings if they abandonedtheir support for the Union as alleged in paragraph 13 ofthe complaint; that neither Slay, Seidenberger nor Lundydenied Riedlinger status as an additional employee repre-sentative to the September works manager'smeeting be-cause of his union activity contrary to the General Coun-sel's allegation in paragraph 17 of her complaint.B. Rule-Permission to Leave Work AreaIn paragraph 14 of the complaint, the General Counselalleges that on 19 September Respondent changed itspast practice by requiring employees to get permission oftheir foreman before leaving their work area. Althoughthe employee handbook requires that employees get per-mission before leaving their work area, Armstrong credi-bly testified that before the union activity employees didnot need permission to leave their work area. In the past,employees of the melt shop would alert their foreman orcoworkers if they went to the lunchroom or breakroom,because employees usually took their breaks and atelunch according to the progress or the furnace. The con-trolling elementwas the requirement of the furnace, notthe clock on the wall. Employees did theirassigned tasksand took relief when they had the time. Foreman Allentestified but did not refer to his remarks about the workarea rule. Superintendent Lundy, who met weekly withthe melt shop employees in crew meetings, admittedly inSeptember explained the work areas rule to his employ-ees.Lundy had not broached the rule before with em-ployees and on this particular occasion his explanationwas not precipitated by employees having been out oftheirworkarea.As Eaddy testified he only wanted toknow where employees were at all times. There is noevidence to show that employees were not performingtheir job tasks because they were absent from their workareas noris there evidence that the Company's past prac-tice, especially in the melt shop, was causing any produc-tion problems. There is evidence that evinces consider-able talk among employees about the Union, includingunion solicitation by some prounion employees. In theabsence of any detailed reason for management to nowenforce adherence to its handbook rule to the letter, Iconclude and find that the only reason was to attempt tostifle communications about the Union among its em-ployees. Such a reason is impermissible and unduly re-stricts employees in the exercise of their Section 7 rightsand violates Section 8(a)(1) and (3) of the Act. The Gen-eral Counsel has presented a prima facie case of discrimi-natory purpose, which stands unrebutted by Respondent.The General Counsel has thus sustained her allegation inparagraph 14 of her complaint.6C.WrittenNo-Distribution RuleComplaint paragraph 13A alleges that Respondent'swritten no-distribution rule contained in the employeehandbook is facially invalid because it prohibits employ-ee distribution of union literature during nonwork time innonwork areas of the plant. The rule reads:Neither employees nor visitors to our plant will beallowed to distribute literature or advertising of anytype on company property at any time. There willbe no posting of any leaflets, notices, posters, orother material in this plant, on a bulletin board, orelsewhere on company property, except as directedor approved by the worksmanager.'The rule on its face is invalid on two counts: (1) Theproscription, "on company property at any time" isoverly broad and denies employees access to nonworkareas during nonwork time. A no-distributionrule canextend to work areas of the plant, i.e., those portions of aplant where production tasks actually are performed, butcannot deny access to nonwork areas such as timeclocklocations,break areas, locker room areas, lunchroomareas, restrooms, and much less can access be denied toparking lots and other areas outside the plant structure.(2)The requirement of approvalby management forpostings on company property is overly restrictive anddenies employees free access to nonwork areas of theplant. Particularly in view of the absence of special cir-cumstances, which were neither argued or proved.Respondent contends that Slay orally promulgated ano-solicitation/no-distribution rule,which cured any in-validity because he detailed to employees that nonworktime and nonwork areas were free for employees toengage inunion activity. The record evidence does con-tain an orally promulgated no-solicitation rule duringgeneral employee meetings,but is silent on the no-distri-bution rule except for Slay's reading of the written textof the reprimands to Armstrong and Riedlinger. Howev-er, the reading of the reprimands to Armstrong andRiedlinger during the counseling session on 20 Septem-6Although the recordcontains a reference to lunchrooms being offlimits to maintenance personal during the organizing campaign and theGeneral Counsel argues that it is a discnminatonly motivated change inworkrules, the substance was not pleaded in this complaint and I willnot include it in my determinationsLikewise,the testimony of telephoneavailabilityin thelunchroomisneither pleaded in the complaint nor sub-stantial enough tosupport aviolation if it were7The employee handbookincludes no-solicitation and no-distributionrules ina single disjunctiveparagraph.The text abovesimply excerptsthe no-distribution portion 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDber are unavailing as rebuttal of the otherwise presump-tively invalid no-distribution rule It only reached twoemployees and was given after the fact of their disciplinefor a purported violation of the written rule. Moreover,at no time did Slay communicate to all employees thatthewritten rule in the employee handbook was nolonger the rule or the company policy. Rather, Slay rein-forced its continued existence by reading it verbatimfrom the handbook at the general employee meetings of17 September and then orally advising employees oftheir rights on nonwork time in nonwork areas of theplant.Thus, the unlawful restraints on employees' exer-cise of their statutory rights remained viable as companypolicy. Such equivocation on the effects of a written ruleupon the employees cannot qualify the facial invalidityof the rule. Although Respondent argues in brief that thepromulgation of the handbook rule predates the applica-ble 10(b) date, the rule was extant when the union orga-nizing drive began and wasfirstenforced against pro-union employees on 20 September. Therefore, the Gener-alCounsel's allegations are founded on events occurringwell within the 10(b) period. I conclude and find thatRespondent, by maintaining an unlawful no-distributionrule, has violated Section 8(a)(1) of the Act and I shallorder an appropriate remedy.D. Discharges-Rule Against Personal Belongings inControl RoomThe General Counsel alleged 8(a)(3) violations in thedischarges of Armstrong and Riedlinger. Respondentcontends that both were discharged for cause.Cases of discriminatory discharges are decided underthe causation test ofWright Line.8For reasons statedbelow, I find that the General Counsel, based on all therecord evidence, has presented a prima facie case of dis-crimination and Respondent has failed to offer substantialevidence to rebut the inference of wrongful motive es-tablished by the General Counsel. Respondent arguesthat Riedlinger's prior felony convictions, per se, makehim untrustworthy, but I view the convictions as tooremote for such a general application to Riedlinger's ve-racity.Several events of 28 September led to the dischargesof Armstrong and Riedlinger. Only a week earlier bothhad denounced any further involvement with the Unionduring their discipline counseling. Yet the morning of 28September both appeared for work wearing union insig-nia for the first time. Riedlinger also announced to super-vision that he was the union organizer and intended toorganize the plant. He carried a brief case displaying aunion logo and stored it openly in the furnace controlroom.The first heat that morning had to be put on hold dueto the breakdown of the ladle transfer car. While mainte-nance repaired the car Armstrong came to the furnacearea and talked with Riedlinger. Armstrong and Ried-linger both deny that any union buttons were exchangedor that Riedlinger attempted to give union literature tocrew member Crawford. Crawford testified that Ried-linger did give a handful of buttons to Armstrong, but8Wright Line,251 NLRB 1083 (1980)stated that neither Armstrong nor Riedlinger talked tohim to support the Union,adding;"they knew where Istood regarding the union."Melting Foreman Eaddy saw Armstrong in the fur-nace area after the transfer car was repaired but beforethe furnace was to be tapped. The furnace was tapped,without incident, and the molten steel was sent to thecaster on the repaired transfer car. Shortly thereafter,SuperintendentLundy told Riedlinger to remove hisbriefcase from the furnace control room and put it in hislocker or the breakroom because personal belongingswere not to be stored in the furnace control room.Lundy also reminded Crawford that foodstuffs were notto be stored or consumed in the control room because ofOSHA regulations regarding lead contamination. Lundythen told Crawford to remove his lunchbox from thecontrol room.Later that morning, Crawford gave a statement tomanagement about Armstrong's presence in the furnacearea and the exchange of union material between Ried-linger andArmstrong. Thereafter, Armstrongand Ried-lingerwere summoned to the office and discharged.Each was read a written termination form and escortedfrom the company property.Armstrong's termination form cites two reasons for hisdischarge: (1) leaving his work area without authority re-sulting in a blatant neglect of his duties; (2) engaging insolicitationand distribution duringworktime despiteprior counseling.Riedlinger's termination form cites two reasons for hisdischarge: (1) passing a handful of union buttons to Arm-strong with instruction to distribute them to other em-ployees and to meet outside the gate at 3 p.m. to distrib-ute union literature; (2) sought to distribute union litera-ture to Ken Crawford in the furnace control room. Ried-linger's actionswere describedas engaging in solicitationand distributionwith other employees despite priorcounseling.The fact that in both cases the "prior counseling" waslimited to solicitations is only being noted as it mayrelate to Respondent's policy ofprogressivediscipline orlack thereof and whether employees had any priorknowledge of theprogressionor its specifics.Contrary to the termination forms' reference to solici-tations on 28 September there is no evidence in therecord of solicitations. The discharges therefore rest ondistribution alone and the conduct constituting distribu-tion is disputed. It is clear that the disputed conduct ofpassing union badges at the work station during work-time is not work related. It is equally as clear that Re-spondent's discipline must be based on valid work rules,actual employee conduct, and free of unlawful motiva-tion.My prior ruling on the validity of the "distribution"portion of Respondent's dual purpose ruleagainst solici-tations and distributions is partially controlling. As thedistribution rule is invalid, Respondent cannot rely on itto discipline employees. However, the matter does notend there because the complaint of conduct is unprotect-ed. The act cannot condone employees' use of worktimefor union activities under the guise of Section 7's statuto-ry protection. The Board has often declared that work- SMI STEEL291time is for work and employees act at their peril whenprostituting that time, which is paid for performance.The record testimony of what transpired in the fur-nace control room raises more than just credibility be-tween the principals. Crawford's testimony of the con-versations and conduct in the control room does not in-clude an attempt by Riedlinger to offer him a unionnewspaper. Crawford's statement to management priorto the discharges includes a reference to Riedlinger'soffer of a union newspaper. Likewise, Lundy's testimonyof the events when Crawford was giving his statement tomanagement makes reference to Riedlinger and the unionnewspaper. Lundy states that Crawford was hesitant tosign the statement, including Riedlinger's offer of theunion newspaper without adding Crawford's response toRiedlinger. Lundy testified he encouraged Crawford tosign the statement because the omission was not impor-tant.Crawford,while testifying.,was not questionedabout theomission.A further complexity of the controlroom events is found in the uncontroverted testimony ofRiedlinger and Armstrong about several conversationswith Crawford that fateful day. In the early part of theshift after Lundy had spoken to Crawford outside thecontrol room, Crawford entered the control room andtold Riedlinger that "Lundy had asked if Riedlinger evertried to get him to sign a union card and added thatLundy was trying to fireRiedlinger."Later Crawfordtold Riedlinger that "Lundy asked him to sign a state-ment against Riedlinger for passing union literature.Crawford then told Riedlinger that he didn't know whathe would do." After giving the statement to managementCrawford returned to the furnace area and told Ried-linger, "he was sorry but he didn't have a choice. It wasyour job ormine."When the shift was over Crawfordleft the plant and saw Riedlinger and Armstrong outsidethe plant. Crawford approached them and said, "he wassorry for what happened, but there was no other choice.He wished there was something he could do to changeit,but he couldn't." Although Crawford testified, he wasnot asked about the conversations.Unquestionably Riedlinger had his briefcase, includingunion literature and insignias, in the controlroom on 28September while the transfer car was down. Thus, hecould have passed buttons to Armstrong in the controlroom and in the presence of Crawford. However, I amconvinced otherwise. It was obvious to Riedlinger andArmstrong when they came on shift that wearing unioninsignia would target them again. Particularly in view oftheir turncoat status since the reprimands of 20 Septem-ber.Crawford's nonunion sentiments were known toRiedlinger and was admitted by Crawford. There is noevidence in the record to show that either Riedlinger orArmstrong, at any other time, engaged in union activitieswhile working. Rather, the record shows clearly thatLundy only had knowledge of Riedlinger's union activi-ties taking place in the locker rooms. The record doesnot show any reports to management of active unioncard solicitations, particularly that of Snow. I do notcreditwitness Snow that Riedlinger solicited his signa-ture on a union card while Snow was working. His testi-mony was too curt and gave me the impression it wascontrived. Snow could not recall when the event hap-pened and it did not appear that he consciously couldrecall such an event. Additionally, Respondent did notconsider any employees card solicitation in making itsdetermination to discharge Riedlinger.Riedlinger and allother furnace area employees knew from day one thatnewspapers, radios, or other outside novelties could notcome into the plant for obvious reasons. Riedlinger espe-cially knew that such novelties could not be brought intothe control room. I credit Riedlinger that his briefcasewas in the control room only so he could keep an eye onit.Itwas not there to facilitate his union activity whileworking. His briefcase and the union insignia of both heand Armstrong did cause concern for management. Aconcern that could only be settled by discharges that dayand thus making good its prior threat. Based on what Iconsider to be credible denials by Riedlinger and Arm-strong, the uncontroverted statements by Crawford toRiedlinger, my suspicions about Crawford's solicited rolein the control room events, the dispatch with whichmanagementmoved to again rely on only one version ofguilt that questionably dictated discharge for the twoleading union adherents, and management's demonstratedanimus toward the Union and any employees supportingtheUnion, I conclude and find that the conduct forwhich Riedlinger and Armstrong were discharged didnot occur other than in the mind of management as apretext for the discharges. The pretextual nature of thedischarges for distribution of union materials is furthersupported by the additional reason assigned for Arm-strong's discharge, i.e., being in the furnace area at a crit-ical time thereby blatantly neglecting his duties.Assuming, arguendo, any discipline for a simple trans-fer of several union buttons from one prounion adherentto another would not have exceeded the "warning andcounseling stage" for the first infraction. Indeed, accord-ing to Respondent, the first transgression may only havewarranted an oral warning since no conflict of interestexisted between the two employees involved.Armstrong's absence from the ladle area and presencein the furnace area was described as unauthorized pursu-ant to the work rule requiring employees to get permis-sion of their supervisor before leaving their work area.My previous finding that the work rule was enforcedcontrary to the past practice applies to Armstrong's dis-charge. Respondent therefore cannot rely on the writtenrule in the employee handbook to discipline Armstrong.In addition,Armstrong's work area is the entire meltshop, Lundy stated that the melt shop was comprised ofthe furnace area and the casting area and Armstrong'sduties included reporting ladle conditions in the meltshop. Eaddy defined the melt shop as consisting of scrapbay, furnace area, casting machines, QC department, andmaintenance. Albeit, neither Lundy nor Eaddy specifiedthe ladle area separately as a part of the melt shop it isclear from all the evidence that the ladle area is notapart from the melt shop. Both Lundy and Eaddy super-vise Armstrong and he is included in the melt shop crewmeetings. It is equally as clear that with Armstrong'sduties including the keeping and reporting of ladlerecords, he is required to work in other than the immedi-ate ladle area. Therefore, when Armstrong was in the 292DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDfurnace area while the transfer car was down he was notout of his work area,and I so find.Respondent also contends that Armstrong's conduct(being in the furnace area when the transfer car wasdown)constituted a deliberate and serious neglect ofduty. The record evidence and arguments in brief focuson the furnace holding situation and the critical need forArmstrong to supply a ladle. His ladle duties accordingto Lundy are: When the whistle sounds the furnace isclose to tapping. Everybody is to get ready. Armstrongmust be prepared to back away the pre-heater, inspectthe ladle,and make sure the ladle is capable of holdingmolten steel so no melt through occurs in the ladle itselfand send the ladle to the furnace.Several pages of testimony described a melt-through ina furnace and graphically explained how the process canoccur while the furnace crew is keeping the furnace onhold. Erosion of the refractory material and a resultantmelt-through is dangerous to employees and could causemillions of dollars in damages.The early stage of a melt-through is the boiling action. Eaddy described one suchprior situation in his testimony:Q. Since you have been working at SMI, hasthere been an occasion where you saw this bubblingassociated with the erosion process and immediatelyproceeded to tap the furnace into the ladle?A. Yes, it has. And, yes, I have.Q. When was that?A. About twomonths ago.Itwas on B-furnace.Luckily, I had Don Perrine, who is my step-up firsthelper working with me that night. My regular firsthelper,ChrisWilliams,was melting on anothercrew. And, luckily we were in just about the tap-ping stage.The ladle was back there behind the fur-nace.My third helper was putting sand in the ladlenozzle, and we was at 3000 to 3020 degrees, and wejust got a temp and was walking around to tap theheat.And I looked in the furnace and I seen a bigerosion,a big boiling action, on the left-hand jam,the left side, of the furnace. And I looked and Iknew we was in trouble at that time because theerosion was pretty bad. And I grabbed ahold of myfirst helper, because I'm trying to teach him every-thing I can about steelmaking and he hadn'tneverseen something like this. I said, "You see that rightthere?" I said, "We're in trouble. We've got to tapthis heat right now." I said, "We've got a refractoryboil." I said,"If we fool around,that steel is gonnacome through." And we proceeded right away totap that heat out. We was lucky we was at the stagewe could tap it out anyway. We tapped the heatout.We brought the furnace back after the tap to alevel position; swung the roof off. My first helpergot up on top of the furnace -Don Perrine-andlooked at it. And he came running down and hesays, "I want you to look at that hole." He said,"You were right." I went up there and looked, andtherewas a big hole about yea-big (indicating) inthat boiling area,and it was almost all the way tothe metal shell. I would say another minute or lessand we would have lost steel through the side ofthe furnace if we hadn't tapped it out.Eaddy stated that once the molten steel contacts the steelwall of the furnace the melt-through is instantaneous.Seidenberger evaluated previousmelt-throughsaserrors in judgment. If the molten steel melts through theside of the furnace, that is an error in judgment. In re-sponse to the question of culpability, he stated "Youknow, we're all human. We're not perfect. And, No, Iwouldn't terminate somebody for an error in judgment,similar to that." However, with regard to Armstrong'spresence in the furnace area Seidenberger testified, "Inthe case of Mr. Armstrong, that's total neglect of his re-sponsibilities.Not being in his position at a very criticaltime.The most critical time there is in the melt shop andhe's not there."It cannot be gainsaid that when a furnace is in troublethe crew would be expected to react to the problem. Butin this record the precision and/or quickness required isnot detailed to the point of substantial, nor is the lackthereof shown. Eaddy in describing the danger and po-tential liability still took the time to instruct his firsthelper on "boiling action." Eaddy likewise minimized themaintenance crew's use of the ladle crane by stating thecrane could get from the transfer car to the ladle pre-heater in seconds, "all he would have to do was lowerhis main hoist and go." Casting Foreman Allen obvious-ly knew the transfer car was out of commission, but didnot alert Eaddy until after the first whistle was blown.An apparent neglect that was not acknowledged, or anerror in judgment that is excusable. Although there isabundant record evidence to show the status of the fur-nace at the described critical time, there is not one iotato evince the status of the ladle. The record evidencedoes show that the "get ready to tap" whistle had blownand later, at the appointed time, the ladle was sent to thefurnace to tap the heat, without incident.A blatant neglect of duties and/or responsibilities nor-mally is based on one or more omissions.Here, nonewere shown nor argued. The whole sequence of eventstranspiring between Lundy, Seidenberger, and Slay in-volving the "heat sheet" and their determination whenArmstrong could have been in the furnace area totallyrecognizes that he did in fact perform his duties. Other-wise, he could not have ventured to the furnace area.The furnace delay necessarily allowed some employeesdowntime not usually enjoyed. In addition, the investiga-tion as testified to by Slay, Lundy, and Seidenberger andfounded on the holding action of the furnace and some-thing that did not occur during "hold" points to the con-clusion that the three were fishing for some vice byArmstrong to seize on as a basis for the discharge. Novicewas shown, that could explain why Eaddy, whohad seen Armstrong at the critical time in the furnacearea,merely eyeballed Armstrong and went about hisbusiness of tapping the furnace.IfRespondent's arguments and supporting evidencewere completely accepted, an anomalous situation wouldexist.Had Armstrong not done his job, as required, andthe furnace experienced a melt-through (or the ladle ex-perienced a melt-through), the cause of the disaster SMI STEEL293would have been labledan "error injudgment" and noone would have been discharged.Nothing is more pretextual than relying on mere spec-ulation toassess anemployee's performance as a blatantneglect of duties requiring discharge.Basedon the above and all the record evidence, I con-clude and find that Respondent discriminatorily dis-charged Armstrong and Riedlinger in violation of Sec-tion 8(a)(1) and (3) of the Act as alleged in paragraph ofthe complaint.Ido not however conclude nor find that Lundy's re-moval of Riedlinger's briefcase from the control roomwas discriminatorilymotivated.Notwithstanding, theunion insigniaand union contents, the briefcase fallswithin the categories of items not allowed in the furnacearea since the plant became operational. The GeneralCounsel has thus failed to sustain her allegation con-tained in paragraph 15 of her complaint.CONCLUSIONS OF LAW1.By threatening employees with reprisals for engag-ing in unionactivity,Respondent has violated Section8(a)(1) of the Act.2.By maintaining and enforcing an unlawful ruleagainst distribution of literature on company property,Respondent has violated Section 8(a)(1) of the Act.3.By prohibiting employees from leaving their workareawithout permission and contrary to past practice,Respondent has violated Section 8(a)(1) and (3) of theAct.4.By issuing written warnings to James Armstrongand Preston Riedlinger on 20 September, Respondent hasdiscriminated against employees in violation of Section8(a)(1) and(3) of the Act.5.By discharging employees James Armstrong andPreston Riedlinger on 28 September, Respondent has dis-criminated against employees in violation of Section8(a)(1) and(3) of the Act.6.The General Counsel has failed to sustain herburden of proof for the allegations in paragraphs 7, 10,12, 13, 15, and 17 of her complaint.7.The aforementioned unfair labor practices affectcommerce within themeaning ofSection 2(6) and (7) ofthe Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Having discriminatorily discharged employees JamesArmstrong and Preston Riedlinger, Respondent mustoffer them full reinstatement to their former positions or,if those positions no longer exist, to substantially equiva-lent positions,with backpay computed on a quarterlybasis and interest thereon to be computed in the mannerprescribed in F.W. WoolworthCo., 90 NLRB 289 (1950),andFlorida Steel Corp.,231 NLRB 651 (1977),9 from 288 See generallyIsisPlumbing Co,138 NLRB716 (1962)September 1985, the date of discharge, to the date ofproper offer of reinstatement.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edioORDERThe Respondent, SMI Steel, Inc., Birmingham, Ala-bama, its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Threatening employees with reprisalsfor engagingin union activity.(b)Maintaining and enforcing its present unlawful ruleagainst distribution of literature on company property.(c)Prohibiting employees from leaving their workareas without permission, contrary to past practices andemployees' rights under Section 7 of the Act.(d) Issuing written warnings to employees based on itsno-solicitation rule for discriminatory reasons.(e)Discharging its employees for pretextual and dis-criminatoryreasons.(f) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)OfferJamesArmstrong and Preston Riedlinger im-mediate and full reinstatement to the jobs from whichthey were discharged on 28 September 1985, or if thosejobs no longer exist, to substantially equivalent positionswithout prejudice to their seniority or other rights andprivileges, and make them whole for any earnings theylost,plus interest, as outlined in the remedy section ofthis decision.(b) Remove from its files any reference to the discrimi-natory warnings and discharges of 20 and 28 Septemberof James Armstrong and Preston Riedlinger and notifythem in writing that this has been done and that evi-dence of these unlawful warnings and discharges will notbe used as a basis for future personnelaction againstthem.(c)Preserve and, on request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards,personnel records and reports, and all otherrecords necessary to effectuate the backpay provisions ofthisOrder.(d) Post at its officesin Birmingham,Alabama, copiesof the attached notice marked "Appendix."" Copies ofto If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,andrecommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses" If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe notice on forms providedby theRegional DirectorforRegion 10, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately on receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.(e)Notify theRegionalDirectorinwritingwithin 20days from the date of this Order whatsteps the Re-spondenthas takento comply.' 2IT IS ALSO ORDERED that the complaint is dismissed in-sofar as it alleges violationsof the Act not specificallyfound.12 The General Counsel in her beef moved for the inclusion of a "visi-torial clause"in the remedial order.Under the circumstances of this caseIdo not believe such an order is warranted I therefore deny the motionof the General Counsel